Citation Nr: 1444177	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension to include as due to herbicide exposure and/or mustard gas/lewisite exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is of record.

The Board remanded this matter in February 2008 and April 2010 for further development.  Thereafter, the RO continued the denial of the claim as reflected in the October 2012 supplemental statement of the case and returned this matter to the Board for further appellate consideration.  In May 2013, the Board denied the Veteran's service connection claim for hypertension.  The Veteran appealed the May 2013 Board decision with respect to the denial of entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2014 Order, the Court vacated the part of the Board's May 2013 decision that denied entitlement to service connection for hypertension and remanded that issue to the Board for development consistent with the Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 JMR requested that the Board consider whether the medical evidence  from the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2006 and 2008 that concluded there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension (which was the same conclusion reiterated in NAS's 2010 Update) that was discussed by the Secretary in the Federal Register meets the low threshold required to provide the Veteran with a VA examination.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have
"'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  As there is evidence indicating that there may be an association between hypertension and Agent Orange exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to Agent Orange exposure during active military service.

The Board also notes that a VA examination dated in December 2009 provides the opinion that the Veteran's hypertension is less likely than not related to diabetes mellitus.  The December 2009 VA examiner did not specifically address the issue of whether the Veteran's hypertension is aggravated by his service-connected type II diabetes and, therefore, it is inadequate for adjudication purposes.  Furthermore, the Veteran raised the issue that his hypertension may be caused by or aggravated by his service-connected chronic obstructive pulmonary disease (COPD).  See November 2013 Appellant's Brief at 7.  The Veteran asserted that the rating schedule for COPD indicates hypertension may result from COPD citing 38 C.F.R. § 4.97, Diagnostic Code 6604 (2013) and therefore there is a reason to believe that the Veteran's hypertension is secondary to his service-connected COPD.  Id.  The Board notes that the rating criteria in Diagnostic Code 6604 considers whether the Veteran has pulmonary hypertension in determining the disability rating for COPD.  In light of the foregoing, the Board has determined that a VA medical opinion is necessary to determine if the Veteran's hypertension is secondary to his service-connected type II diabetes mellitus and/or COPD.

The Veteran also submitted additional evidence in June 2014 and requested that his case be remanded to the AOJ for initial review of this evidence.  He also noted that there were additional VA treatment records at the VA Medical Center in Bonham, Texas.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's hypertension from the VAMC in Bonham, Texas.  All efforts should be documented and appropriate procedures followed. 

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to exposure to herbicides during active military service or is otherwise related to active military service. 

b. If the examiner's opinion is negative to (a), then whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by OR aggravated by (chronically worsened by) the Veteran's service-connected type II diabetes mellitus.

c. If the examiner's opinion is negative to (a), then whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by OR aggravated by (chronically worsened by) the Veteran's service-connected COPD.

Please provide an explanation for all conclusions reached.  The examiner should discuss all medical literature and/or studies used in offering his or her opinion. 

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the claim on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



